Citation Nr: 0703620	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  06-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for the year 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1946 until 
January 1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Health Eligibility 
Center (HEC) in Atlanta, Georgia.  

FINDING OF FACT

The veteran's countable family income for the year 2003 
exceeded the income threshold for entitlement to treatment in 
the VA health care system without the required copayment.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for the year 2003 have not 
been met. 38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002); 38 
U.S.C.A. §§ 17.47, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the HEC notified the veteran by letter in July 
2005 of the income discrepancy in the case, afforded him an 
opportunity to correct and verify the income the veteran 
reported for the year 2003, and provided him with forms on 
which to verify income for that year.  Additionally, the 
veteran was sent further notice regarding VA's duty to assist 
in correspondence dated in September 2005.  

With regard to the duty to assist, the claims file contains 
the veteran's pertinent financial documents, including his 
form 1040 for tax year 2003.  Documents from the Social 
Security Administration (SSA) noting the veteran's 2003 
income are also of record.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a September 2006 
hearing before the undersigned.  The veteran's wife also 
provided testimony at that time.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion
 
The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a). 38 U.S.C.A. § 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold. 38 U.S.C.A. § 1722(a)(3).  The 
income threshold is updated annually and published in the 
Federal Register.  See 38 C.F.R. § 3.29.

Further regarding income, 38 C.F.R. § 3.271(a) provides that 
payments of any kind from any source shall be counted as 
income during the 12-month annuitization period in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.

As noted in an August 2005 communication to the veteran, the 
2003 income threshold for veterans with one dependent was 
$30,197.00.  It was further noted that up to $634 would be 
deducted from the veteran's non-reimbursed medical expenses.  

Here, the veteran provided information in a VA Form 10-10EZR 
which did not correspond to the financial figures reflected 
in the veteran's tax records, as will be discussed below.

Submitted in January 2005, the veteran's VA Form 10-10EZR 
reflected the veteran's income for the year 2003.  That 
document indicated a gross annual income of $20,600.00 from 
employment, excluding income from a business.  He also noted 
that he received $10, 302.00 in Social Security payments.  
Additionally, he listed on-hand in the amount of $69.00 for 
himself and $14.00 for his spouse.  He also noted $4446.00 
worth of non-reimbursed medical expenses.  

In contrast to the information reflected in the VA Form 10-
10EZR, the veteran's 
Form 1040 U.S. Individual tax return for the year 2003 noted 
income of $28,311.00, and taxable interest of $1.00.  The 
veteran also indicated business loses in the amount of 
$7811.00.  (This appears to have been an erroneous listing.  
On the next page he indicates business losses totaling 
$7711.00.  Because there is a $100.00 error in the veteran's 
calculation of total income, it is deduced that $7711.00 is 
the accurate reflection of business losses.  In any event, 
this clerical error does not impact the analysis of the 
veteran's claim.)  The veteran's Form 1040 also listed $10, 
302.00 in Social Security benefits.  He listed his total 
income as $20,601.00.  

In sum, the main distinction between the financial 
information provided to VA and that provided to the Internal 
Revenue Service is that in the VA Form 10-10EZR, the 
veteran's listed his 2003 income from wages as $20,600.  In 
his federal 1040 form, he listed his income as $28,311.00.  
It is noted that, at his hearing before the undersigned, the 
veteran stated that his income from working, separate from 
his personal business, was $28,311.00 in 2003.  

Taking the salary figure of $28,311.00 provided by the 
veteran himself, his annual income for 2003 exceeded the 
threshold amount for a one-dependent veteran in 2003.
Indeed, it is necessary to add in the veteran's Social 
Security benefits of $10,302,00, because these monies are not 
specifically excluded under 38 C.F.R. § 3.272.  Thus, they 
must be counted as income.  This creates a total annual 
income of $38,613.00.  Also added to this total is $83.00 in 
on-hand cash reported in the Form 1040.  This brings the 
veteran's total income up to $38,696.00.  Even after 
deducting the maximum-allowed $634 for non-reimbursed medical 
expenses, a total of $38,062.00 is derived.  This exceeds the 
$30,197.00 income threshold as set forth in the August 2005 
correspondence to the veteran.

The veteran's primary contention in support of his claim of 
exemption from a copayment requirement with respect to his 
use of the VA health care system is that his business losses 
totaling $7711.00, should be deducted from his annual income.  
However, the law is clear on this point.  Indeed, 38 C.F.R. 
§ 3.271(c)(3) provides that a loss sustained in operating a 
business, profession, farm, or from investments, may not be 
deducted from income derived from any other source.  

Based on the foregoing then, the veteran is not permitted to 
deduct his business losses of $7711.00 from his annual income 
for the year 2003.  Without such deduction, his annual income 
exceeds the threshold income amount and, as a consequence, 
his eligibility status was appropriately changed to 
"copayment required" by the HEC.  

For the reasons and bases set forth above, the Board finds 
that the law, and not the evidence, is dispositive. The 
veteran's verified 2001 income, minus allowable exclusions, 
remains above the income threshold for eligibility for cost- 
free health care. In view of the foregoing, the appeal is 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a copayment 
requirement for the year 2003 is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


